107 F.3d 2
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Thomas M. ARMSTRONG, Plaintiff-Appellant,v.Robert SEARS, Ulises Delgado, John T. Rice, FrederickMarano, Defendants-Appellees.
No. 96-6157.
United States Court of Appeals, Second Circuit.
Jan. 8, 1997.

APPEARING FOR APPELLANT:  Thomas Armstrong, pro se, Cherry Valley, N.Y.
APPEARING FOR APPELLEES:  James C. Woods, Asst. U.S. Atty., Albany, N.Y.
Before NEWMAN, Chief Judge, and FEINBERG and McLAUGHLIN, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Northern District of New York and was taken on submission.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.


3
Thomas Armstrong appeals pro se from the May 6, 1996, judgment of the District Court, dismissing, on motion for summary judgment, his Bivens claim against federal DEA agents for allegedly violating his Fourth Amendment rights in connection with his arrest and the search of his car.  The suit was properly dismissed on the ground of collateral estoppel.  Armstrong litigated the lawfulness of the arrest and search at a pretrial suppression hearing.  His challenges were rejected, and he later pled guilty.  His unsuccessful appeal challenged only the validity of his guilty plea.  See United States v. Armstrong, 923 F.2d 846 (2d Cir.1990) (mem.).


4
Collateral estoppel applies since the issues now raised have been fully litigated.  See Montana v. United States, 440 U.S. 147, 153 (1979).  Appellant's attempt to avoid the preclusive effect of the prior litigation on the ground that his attorney advised him not to testify at the suppression hearing is without merit.  There was a full opportunity to litigate the arrest and search issues.